Citation Nr: 1543937	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  10-20 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.
 
2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety, claimed as directly due to service and as secondary to hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1975 to September 1977. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction currently lies with the VA RO in North Little Rock, Arkansas.

In February 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the hearing is associated with the claims file.

In October 2013, the Board issued a decision denying both claims on appeal.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court), and in January 2015, pursuant to a Joint Motion for Remand, the Court vacated the October 2013 Board decision and remanded the Veteran's appeal to the Board.  The matter was last before the Board in March 2015, when it was remanded for further development.  It has now been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's March 2015 remand instructed that a VA medical opinion be obtained regarding the Veteran's claim for service connection for hepatitis C.  The examiner was directed to provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C is related to events during his service, to include as a result of inoculations received via jet injector.  The examiner was asked to consider the Veteran's statements during December 2004 VA treatment regarding a hepatitis C risk factor of intranasal cocaine use, the Veteran's statements regarding what he observed in service regarding jet injector inoculations, the buddy statements received in February 2011 regarding their experiences receiving jet injector inoculations, VA's Fast Letter 04-13, the 1999 Armed Forces Epidemiological Board (AFEB) report excerpt, and the 2006 military immunization manual submitted by the Veteran.   The remand also directed that the examiner must reconcile any evidence that was contrary to his/her medical opinion, provide a full discussion of all modes of transmission, and a complete rationale for the opinion.

In June 2015, a VA medical opinion was obtained.  The examiner, the same examiner who conducted the September 2012 VA examination, opined that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by the claimed in-service injury, event, or illness.  In the rationale, the examiner stated that he reviewed the lay statements and the Fast Letter, and "noted" the 1999 AFEB report excerpt and the 2006 military immunization manual.  He stated that hepatitis C was transmitted mainly by blood products and IV drug use, and that intranasal cocaine use was a strong risk factor.  The examiner then concluded that it was his opinion that the Veteran's hepatitis C was more likely than not due to intranasal drug use and less likely than not due to air jet injectors, based upon his review of the above and his previous exam in 2012.  

The examiner's rationale is inadequate.  An adequate medical opinion must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner did not provide any explanation for why the Veteran's hepatitis C was more likely than not due to intranasal drug use.  Furthermore, the examiner did not reconcile any evidence that was contrary to his opinion and did not provide a full discussion of all modes of transmission, as directed in the March 2015 remand.  Consequently, remand is required to obtain an adequate rationale.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

As noted in the March 2015 remand, the claim for service connection for an acquired psychiatric disorder is inextricably intertwined with the issue of service connection for hepatitis C.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, as the claim for service connection for hepatitis C is being remanded, the Board will again defer consideration of the claim for service connection for an acquired psychiatric disorder at this time.  
   
Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the VA examiner that conducted the September 2012 VA examination and provided the addendum opinion in June 2015 to provide rationale for the opinion provided in June 2015.  Specifically, the examiner is asked to explain his conclusion that the Veteran's hepatitis C was more likely than not due to intranasal drug use and less likely than not due to air jet injectors, reconcile any evidence contrary to his opinion, and provide a discussion of all modes of transmission for hepatitis C.

If the VA examiner who provided the June 2015 addendum opinion is not available, then forward the Veteran's claims file to an appropriate VA medical specialist to obtain a medical opinion regarding the Veteran's claim for service connection for hepatitis C.  The complete claims file and a copy of this remand and the March 2015 remand must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  The Veteran should only be scheduled for another examination if it is deemed necessary by the clinician providing the opinion.

Following a review of the claims file, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hepatitis C is related to events during his service, to include as a result of inoculations received via jet injector.

In rendering this opinion, the examiner should consider the Veteran's statements during December 2004 VA treatment, where he gave a history of a risk factor for hepatitis C of intranasal cocaine use.  

The examiner should also consider the Veteran's statements regarding what he observed in service regarding jet injector inoculations, the buddy statements received in February 2011 (dated June 1, 2010), VA's Fast Letter 04-13, the 1999 AFEB report excerpt regarding high volume recruit immunizations at the Parris Island Military Training Facility, and the excerpt from the 2006 military immunization manual regarding the Department of Defense withdrawal of needle-free multi-use nozzle jet injectors in 1997.  

A full discussion of all modes of transmission of hepatitis C should be provided.

The examiner must reconcile any evidence that is contrary to his/her medical opinion provided.  The examiner must be advised that there need not be a degree of medical certainty within the medical community in order to support a nexus finding.

The examiner is asked to provide an explanation for all conclusions reached based on medical principles and the medical and lay evidence of record.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner, and indicate whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  After undertaking any other development deemed appropriate, readjudicate the issues of entitlement to service connection for hepatitis C and entitlement to service connection for an acquired psychiatric disorder.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.
  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


